Citation Nr: 1811216	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to September 30, 2014, and in excess of 30 percent on and after May 1, 2015, for recurrent dislocation of the right shoulder, excluding those periods when the Veteran was in receipt of a temporary total disability rating.

2.  Entitlement to an additional extension of a temporary total evaluation for convalescence following surgery for service-connected recurrent dislocation of the right shoulder beyond May 1, 2015.    

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected recurrent dislocation of the right shoulder.  


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  February 2013, March 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Veteran appeared and provided testimony on the identified claims above before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

Upon review of the procedural history, what was characterized as an appeal for an "earlier effective date" for the 30 percent disability rating for recurrent dislocation of the right shoulder is, in fact, part of the appeal for a higher disability rating.  More specifically, the Veteran filed an increased rating claim for his service-connected recurrent dislocation of the right shoulder in April 2012.  In February 2013, the RO granted a temporary evaluation of 100 percent from April 16, 2012, to June 1, 2012, and a 20 percent disability rating thereafter.  In May 2013 the Veteran filed a notice of disagreement with the 20 percent rating, noting the condition was more severe than the assigned rating.  The RO continued to deny a claim in excess of 20 percent since June 1, 2012, and the Veteran perfected an appeal to the Board.  However, in October 2014, the Veteran submitted another increased rating claim for his service-connected recurrent dislocation of the right shoulder, noting in a subsequent correspondence that he underwent right shoulder surgery again on September 30, 3014.  A February 2015 rating decision granted a temporary evaluation of 100 percent from September 30, 2014, to November 1, 2014, and assigned a 30 percent disability rating thereafter.  The Veteran filed a notice of disagreement in April 2015, noting he disagreed with an "effective date for right shoulder."  He further stated that his shoulder condition was more severe than the 20 percent rating "since long before the November date."  A July 2015 rating decision extended his temporary total evaluation to May 1, 2015, and confirmed the 30 percent rating thereafter.  Although the corresponding codesheet indicates the Veteran was assigned a 30 percent rating beginning May 1, 2014, it is clear this was a clerical error.  Indeed, the narrative of the July 2015 rating decision specifically states a 30 percent evaluation was assigned effective May 1, 2015, which was the first month following the Veteran's convalesce period.  Moreover, the August 2015 notification letter sent to the Veteran informing him of this rating decision also states an evaluation of 30 percent was assigned from May 1, 2015, and the August 2015 statement of the case notes a January 2015 examination showed an increase evaluation, but since this examination was during the Veteran's temporary total rating, a 30 percent was assigned the first of the month following his convalescence period, which was May 1, 2015.  Therefore, it is clear the July 2015 codesheet indicating the Veteran was assigned a 30 percent rating beginning May 1, 2014, to exclude periods of a temporary total disability rating, was merely a typographical error.  

Although the August 2015 statement of the case also purported to deny an "earlier effective date" prior to May 1, 2015, for the 30 percent disability rating assigned for the recurrent dislocation of the right shoulder, this really is not an effective date claim.  Rather, the Veteran had already appealed the question of entitlement to a higher rating, and the RO's actions while that appeal was pending resulted in a staged rating for the condition on appeal.  Where the rating for a service-connected condition has been staged, the Board's review includes consideration not only of whether those ratings should be increased, but also whether the date assigned for the staged rating was in accordance with the evidence.  The Board finds that the Veteran is clearly appealing a rating in excess of 20 percent prior to September 30, 2014, and a rating in excess of 30 percent on and after May 1, 2015.  In this Board decision, all the questions that would pertain to an earlier effective date issue (when entitlement to a certain disability rating arose) shall be addressed in adjudicating the appeal for a higher rating. 

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board hearing and subsequent statements by the Veteran's representative.  Therefore, the Board can proceed.  

The issue of entitlement to service connection for a left shoulder disability, to include as secondary to service-connected recurrent dislocation of the right shoulder, is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 30, 2014, the Veteran underwent right shoulder surgery that necessitated convalescence.  

2.  The evidence of record reflects that the Veteran's September 30, 2014, surgery resulted in the inability to return to any employment through July 8, 2015.

3.  The evidence of record does not reflect that the Veteran's September 30, 2014, surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, the necessity of house confinement, or the inability to return to any employment for the period of September 30, 2014, through July 8, 2015.  

4.  For the period prior to the 2014 surgical procedure, the Veteran experienced infrequent episodes of dislocation at the scapulohumeral joint with no evidence of guarding of all arm movements.  

5.  For the period since July 8, 2015, the Veteran has experienced frequent episodes of dislocation at the scapulohumeral joint, but did not experience ankylosis, motion that was limited to 25 degrees from the side, impairment of the clavicle or scapula, loss of the humeral head, nonunion of the humerus, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total evaluation for convalescence following surgery for service-connected recurrent dislocation of the right shoulder until July 8, 2015, but no further, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.159, 4.30 (2017).

2.  Prior to September 30, 2014, the criteria for a rating in excess of 20 percent for recurrent dislocation of the right shoulder, excluding those periods when the Veteran was in receipt of a temporary total disability rating, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2017).

3.  Since July 8, 2015, the criteria for a rating in excess of 30 percent for recurrent dislocation of the right shoulder, excluding those periods when the Veteran was in receipt of a temporary total disability rating, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, there has been no allegation that additional development is necessary.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2016, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

The Veteran filed an increased rating claim in April 2012 and was granted a temporary total rating beginning April 16, 2012, until June 1, 2012.  Thereafter, he was awarded a 20 percent rating until September 30, 2014, at which time another temporary total rating was assigned until May 1, 2015, and a 30 percent rating thereafter (see discussion in Introduction, above, concerning the effective date of the 30 percent rating).  The Veteran is seeking an increased rating for his recurrent dislocation of the right shoulder, to include an additional extension of a temporary total evaluation for convalescence following surgery beyond May 1, 2015.  Specifically, stating that he has recurrent dislocations and shoulder pain that was increased by raising his arm above shoulder level, forward, to the side and reaching around back.  His representative further contends in a September 2016 brief that the Veteran was unable to return to work after May 1, 2015.  Instead, he went back to work in July 2015, but with restrictions.   His ability to work at this time was very limited and "perhaps would not be considered meaningful or gainful employment since shortly thereafter in September he was on work release again." 

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2017).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2017).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30 (a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30 (a).  38 C.F.R. § 4.30 (b) (2017).  The Board notes that, under 38 C.F.R. § 4.30, convalescence is essentially available for up to 12 months after the Veteran's surgery, under appropriate circumstances.  

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.   (citing Webster's Medical Desk Dictionary 606 (1986)).

Upon review of the record, the Board finds that the Veteran was approve d for light duty, not to exceed nine hours a day, no lifting and no overhead reaching on both shoulders beginning June 3, 2015.  See June 3, 2015, statement from Dr. L.P.  On July 8, 2105, a report from Dr. L.P. notes the Veteran was back at work, but from the time of his September 2014 surgery until then, he had been recovering.  "The recovery time for [the Veteran's surgery] takes 9-12 months.  He has been in physical therapy and has had restrictions.  Any time loss associated with the job should be compensated from the time of surgery up until now and probably 9-12 months after surgery."  As noted above, the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals; supra.  In this regard, although it appears from the record that the Veteran was restricted from returning to work through June 3, 2015, as the evidence reveals the recovery time for his surgery took 9-12 months and the first indication the Veteran was able to return to work was not until July 8, 2015, the Board finds it appropriate to extend the Veteran's 100 percent rating for convalescence under 38 C.F.R. § 4.30 through July 8, 2015.  Moreover, such finding is consistent with the Veteran's representative's assertions that the Veteran returned to work in July.  

With regard to extending the Veteran's convalescence beyond July 8, 2015, the Board notes that, although the Veteran was still given some restrictions (approved for light duty, not to exceed nine hours a day, no lifting and no overhead reaching on both shoulders), the Veteran was able to return to work and work a nine hour day.  Furthermore, it does not appear that any of the criteria cited in 38 C.F.R. § 4.30 are satisfied beyond July 8, 2015.  The medical evidence of record does not reveal, nor does the Veteran assert, that his September 2014 right shoulder surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast beyond July 8, 2015.  Instead, his representative merely asserts that the Veteran's ability to work at that time was very limited and "perhaps would not be considered meaningful or gainful employment since shortly thereafter in September he was on work release again."  The Board notes that while the Veteran was released from work in September, the record clearly indicates such release was due to a left shoulder injury.  See September 2015 statement from Dr. L.P. (noting the Veteran had a new work injury associated with his left shoulder at the beginning of the prior month).  Additionally, the Board notes that there is no evidence of record suggesting that the Veteran's September 2014 surgery resulted in the necessity of house confinement beyond July 8, 2015.  

Therefore, in summary, the Board concludes that the 100 percent convalescence rating should be extended through July 8, 2015, due to the Veteran's inability to return to employment following his September 30, 2014, right shoulder surgery.  

Based on the above, the below discussion will focus on whether the Veteran's right shoulder disability warrants a rating in excess of 20 percent prior to September 30, 2014, and in excess of 30 percent on and after July 8, 2015.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203.  See 38 C.F.R. § 4.71a.  Such ratings were provided to the Veteran in the March 2014 statement of the case and will not repeated here.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (see e.g., December 2012 VA examination) so the ratings for impairments to the "major" arm are applicable. 

Prior to September 30, 2014, the Board finds the evidence of record is against a rating in excess of 20 percent.  While the Board acknowledges the Veteran's contentions of frequent shoulder dislocations, there is no evidence to suggest recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  See May 2012 VA treatment record (stating the Veteran denied any frank dislocations); see also December 2012 VA examination (finding no guarding and infrequent episodes of dislocation) see also March 2014 VA examination (finding no guarding and infrequent episodes of dislocation).  It was not until his January 2015 VA examination that the evidence revealed the Veteran had a recurrent dislocation with frequent episodes, guarding of movement at shoulder level and guarding of all arm movements.  As this examination was during the Veteran's temporary total rating, a 30 percent was properly assigned the first of the month following his convalescence period, which was May 1, 2015.  Additionally, there was no evidence of fibrous union of the humerus, nonunion of the humerus, loss of humerus head, or malunion of marked deformity, which would provide a basis for a higher evaluation.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right shoulder, but finds that no higher rating is assignable.  During the appeal period, the Veteran has not been diagnosed with ankylosis, or dislocation, nonunion, or malunion of the clavicle or scapula.  Also, limitation of motion has not been limited to midway between side and shoulder level.  See December 2012 VA examination (finding after repetitive use testing, flexion to 120 degrees, abduction to 105 degrees, adduction to 5 degrees, external rotation to 90 degrees and internal rotation to 35 degrees); see also December 2013 VA treatment record (noting right shoulder motion was normal); see also March 2014 VA examination (finding flexion to 150 degrees with pain and abduction to 85 degrees with pain and no additional limitation of motion after repetitive-use testing).  Additionally, the disability does not warrant assignment of a separate compensable evaluation for limitation of motion as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.  Therefore the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board finds the Veteran's symptoms are adequately contemplated by his 20 percent disability rating prior to September 30, 2014, based on painful, limitation of motion.  

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected right shoulder prior to September 30, 2014.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.  

For the period since July 8, 2015, a rating in excess of 30 percent is not warranted.  Indeed, while the January 2015 VA examiner found the Veteran had recurrent dislocation with frequent episodes, guarding of movement at shoulder level and guarding of all arm movements, the record reveals no evidence of loss of head (flail shoulder), nonunion (false flail joint) or fibrous union of the humerus.  Diagnostic Code 5202.

The Board also finds that a rating is not warranted under Diagnostic Code 5201 for limitation of motion of the arm because the evidence does not show that motion is only possible to midway between the side and shoulder level, or that motion is limited to 25 degrees from the side.  See January 2015 VA examination (finding limitation of motion after repetitive use testing revealed flexion to 75 degrees and abduction to 90 degrees); see also July 2015 report by Dr. L.P. (noting the Veteran reported his right shoulder was "doing great" and examination of his right shoulder revealed full range of motion).  The Board finds that the schedular criteria set forth in Diagnostic Code 5200 are not applicable because the evidence does not show favorable ankylosis with abduction to 60 degrees, intermediate ankylosis between favorable and unfavorable, or unfavorable ankylosis with abduction limited to 25 degrees from side.  Additionally, Diagnostic Code 5203 is not applicable because the evidence does not show impairment of the clavicle and scapula.

In addition, because the Veteran has a compensable rating for his disability, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  The evidence of record does not show that additional diagnostic codes are applicable to this disability.

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected right shoulder since July 8, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.  

For the entire period on appeal, the Board notes the Veteran reported radiating pain and numbness down his arm and into his hands in an October 2012 VA treatment record and reported numbness in the whole arm during his September 2016 Board hearing; however, there is no evidence of a neurologic deficit due to the right shoulder condition.  Indeed, an April 2012 EMG report acknowledged the Veteran's reports of numbness and tingling, but found an essentially normal examination with no clear electrodiagnostic evidence of a right cervical radiculopathy, right suprascapular neuropathy or right brachial plexopathy.  The remaining medical evidence does not provide any contrary evidence and supports the aforementioned findings.  The Board finds that a separate neurological rating for the right shoulder is not warranted.

In summary, the Board finds the Veteran's recurrent dislocation of the right shoulder warrants a 20 percent rating prior to September 30, 2014; temporary total rating from September 30, 2014, to July 8, 2015; and a 30 percent rating since July 8, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an extension of a temporary total evaluation for convalescence following surgery for service-connected recurrent dislocation of the right shoulder until July 8, 2015, but no further, is granted.  

Entitlement to a disability rating in excess of 20 percent for recurrent dislocation of the right shoulder prior to September 30, 2014, is denied.  

Entitlement to a disability rating in excess of 30 percent for recurrent dislocation of the right shoulder since July 8, 2015, is denied.  


REMAND

The Veteran also claims service connection for a left shoulder disability, to include as secondary to his service-connected right shoulder.  Specifically, reporting his left shoulder disability was caused by overuse due to his right shoulder disability.  The Veteran was afforded a VA examination in March 2014, in which the examiner diagnosed the Veteran with a SLAP with bankart tear status post anterior labral reconstruction and SLAP repair and recurrent anterior labrum tear status post repair.  The examiner also opined that the Veteran's current left shoulder disability was not related to his right shoulder anterior dislocation because the Veteran reported in January 2014 that some tools fell off a shelf on Sunday, he reached out to grab them and had pain and swelling since that time.  His left shoulder anterior labral tear occurred from that incident which was not due to his service-connected right shoulder.  While the Veteran stated his left shoulder pain lasted six months in June 2013, previous records make no mention of any left shoulder complaints.  The examiner elaborated that no medical evidence suggested a right shoulder dislocation increased risk or caused a left shoulder anterior labral tear.  However, the Board finds the March 2014 VA examination inadequate as a January 2014 report from C.M., RN, notes the Veteran's left shoulder SLAP tear was repaired in July 2013 due to overuse related to prior right shoulder surgery, a July 2015 report from Dr. L.P. notes the Veteran's left shoulder pain was due to compensation for the right shoulder, and January 2016 report from Dr. L.P. notes the Veteran injured his left shoulder due to overuse and compensation for the right shoulder.  Therefore, as the aforementioned private treatment records reveal a potential link between the Veteran's left shoulder disability and service-connected right shoulder, but do not provide any rationale for those opinions, the Board finds a VA medical opinion is warranted to assess whether the Veteran's left shoulder disability is secondary to his service-connected right shoulder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the George E. Wahlen VA Medical Center since January 2015.  

2.  Obtain an opinion from a VA medical professional regarding the etiology of the Veteran's left shoulder disability.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner is requested to address the following question:

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's left shoulder disability has been caused OR aggravated (worsened) by his service-connected right shoulder? 

The examiner is instructed to consider a January 2014 report from C.M., RN, that notes the Veteran's left shoulder SLAP tear was repaired in July 2013 due to overuse related to prior right shoulder surgery, a July 2015 report from Dr. L.P. that states the Veteran's left shoulder pain was due to compensation for the right shoulder, and January 2016 report from Dr. L.P. that notes the Veteran injured his left shoulder due to overuse and compensation for the right shoulder.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


